Citation Nr: 0826388	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Naomi Farve, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appellant requested a video-conference hearing in 
connection with the current claim.  The video-conference 
hearing was subsequently scheduled and held in April 2007.  
The appellant testified at that time and the hearing 
transcript is of record.  The Board notes that the veteran's 
representative was not present for the April 2007 hearing; 
however, the veteran requested to proceed in her absence.


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2004 to December 2004.  The veteran 
has reported that he received treatment at the VA medical 
center until Hurricane Katrina struck and his group 
disbanded.  The Board notes that while Hurricane Katrina did 
not strike Louisiana until August 2005, VA is not required to 
search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  As outstanding VA 
medical records dated December 2004 to August 2005 would not 
be relevant to or assist in confirming the veteran's alleged 
stressors, further efforts to obtain these records are not 
warranted before adjudicating the veteran's claim of 
entitlement to service connection for PTSD.  The Board notes 
that the veteran was provided an opportunity to set forth his 
or her contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  

The Board notes that the veteran was not afforded a VA 
medical examination regarding his claim of entitlement to 
service connection for PTSD.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the medical evidence reveals that the 
veteran has a current diagnosis of PTSD associated with the 
veteran's reported in service stressor, a VA medical 
examination is not necessary.  The veteran's claim of 
entitlement to service connection for PTSD fails due to his 
reported stressor being unconfirmed making an examination 
irrelevant. 

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran served on active duty in the 
United States Air Force from August 1968 to August 1972.  A 
review of his service personnel records revealed that from 
January 1970 to December 1970 the veteran served in the 
Republic of Vietnam.  The record reveals that the veteran 
served from January 1970 to April 1970 at Binh Thuy Air Base 
and from April 1970 to December 1970 at Tan Son Nhut Air 
Base.  His primary duty during this time frame was listed as 
security police.  A review of his available service medical 
records is silent as to any treatment for combat-related 
injuries or any psychiatric complaints or treatment.

Post service medical treatment records, beginning in April 
2004, reveal a diagnosis of PTSD.  In a VA treatment note, 
dated in April 2004, the veteran was diagnosed with PTSD 
based upon the veteran's report of being in Vietnam from 1969 
to 1970, his camp being overrun by the enemy, and watching 
comrades hit and killed.

In support of his claim, the veteran has reported a number of 
stressors which he indicates led to his PTSD.  Specifically, 
the veteran indicates that his three best friends were killed 
in Vietnam; Corporal Melvin Eakins, who died in a helicopter 
accident in Dong Ha in 1969; Joe Lofton, who died in an 
ambush in Cu Chi in 1968; and James Richardson, who died 
while on patrol in Long Bien in 1968.  In addition, the 
veteran stated that soon after he arrived his air base was 
overrun by the enemy and he observed the killing of his 
fellow soldiers.  The veteran indicated in his testimony that 
this event occurred at the end of the Tet Offensive of 1968 
in 1969 when he arrived.

The evidence does not show that the veteran engaged in 
combat.  Although he was stationed at air bases in the 
Republic of Vietnam, the veteran's service personnel records 
give no evidence of participation in combat.  His military 
occupational specialty in the Air Force was Administrative 
Specialist.  His duty title while in Vietnam was security 
policeman.  A review of his report of separation, Form DD 
214, revealed that he was awarded the National Defense 
Service Medal, Vietnam Service Medial, Vietnam Campaign 
Medal, and Air Force Good Conduct Medal.  No decorations, 
medals, badges, or commendations confirming the veteran's 
participation in combat were indicated.

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, as 
indicated above, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994). In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

As indicated above, the veteran has a diagnosis of PTSD 
associated with the veteran's report of being exposed to his 
air base being overrun by the enemy upon his arrival in the 
Republic of Vietnam.  However, despite this treatment record, 
"[j]ust because a physician or other health professional 
accepted appellant's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In this case, notwithstanding the diagnoses of 
PTSD, the evidence of record does not provide corroboration 
or verification of the occurrences of the veteran's claimed 
stressors by official service records or other credible 
supporting evidence.

In regard to the veteran's reports of the deaths of his 
friends, the Board notes that the veteran did not arrive in 
Vietnam until January 1970 and, therefore, could not have 
been present when Corporal Melvin Eakins, Joe Lofton, or 
James Richardson were killed in 1969, 1968, and 1968, 
respectively.

In regard to the veteran's report of his air base being 
overrun and his watching of his comrades being killed, 
despite multiple requests, the veteran has not provided any 
specific information regarding this alleged stressor, or 
witnesses to this alleged stressor.  The information which 
has been provided by the veteran is simply too vague and 
lacking in detail as to render any attempt to confirm these 
stressors futile.  

In making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged in-service stressors.  Initially, in May 2004 the RO 
sent correspondence to the veteran requesting that he provide 
detailed information to confirm his alleged in service 
stressor.  The veteran responded as described above.  
Subsequently, in May 2006, the RO sent additional 
correspondence to the veteran requesting that he provide more 
detailed information regarding the reported overrunning of 
his air base in order to confirm this alleged in-service 
stressor.  The veteran failed to respond to the RO's May 2006 
request for further information.  The veteran's failure to 
provide sufficient details from which to verify his alleged 
stressors are noted in the November 2006 supplemental 
statement of the case.

In addition, the veteran indicated in his testimony before 
the Board that Tan Son Nhut Air Base was overrun during the 
Tet offensive or at the end of the Tet offensive in 1969.  
However, the Board notes, as stated above, that the veteran's 
personnel records reveal that he did not arrive in the 
Republic of Vietnam until January 1970 and did not arrive at 
Tan Son Nhut Air Base until April 1970.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that he was 
exposed to the reported stressors or that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


